Citation Nr: 1205180	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-37 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.P.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1994 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2010, the Veteran and his wife testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, held at the RO (Travel Board).  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues have been characterized as indicated on the title page to comport with the evidence of record and the proper procedural status of the claims.  As is discussed further below, claims of service connection for bilateral patellofemoral syndrome were previously denied by the RO in a March 2000 and January 2003 rating decisions.  Thereafter, additional service treatment records were associated with the claims file that are relevant to the current claims and existed at the time of the prior rating decisions.  Therefore, the current claims will now be reconsidered on the merits.  See 38 C.F.R. § 3.156(c) (2011).  Moreover, the left and right knees are discussed separately, as the claimed disability affects each joint independently.


FINDINGS OF FACT

1.  The Veteran's current left knee disability first manifested during active duty service, and has persisted since that time.

2.  The Veteran's current right knee disability first manifested during active duty service, and has persisted since that time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefits sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Reconsideration

As a preliminary matter, the Board notes that service connection for bilateral patellofemoral pain syndrome was denied in March 2000 and January 2003 rating decisions.  In March 2000, no service treatment records were available.  They had been requested from the proper custodian, and apparently sent, but could not be located.  Service connection was denied due to the lack of evidence of any disease or injury in service.  In January 2003, limited service treatment records were associated with the claims file, to include an enlistment examination and report of medical history.  The prior denial was reconsidered and affirmed, as there continued to be no evidence of disease or injury in service, and hence no nexus.

The Veteran filed a claim of service connection for a bilateral knee disability in January 2009.  In support of the claim, he submitted copies of service treatment records he had obtained, including treatment reports and a medical board report from 1995 demonstrating in-service complaints of bilateral knee pain and a diagnosis of patellofemoral pain syndrome.

These service treatment records existed at the time of both prior RO denials, but were not associated with the claims file.  They are clearly relevant, as they contain information directly addressing the basis of the prior denials.  By regulation, the prior decisions must be reconsidered on the merits, as reflected by the claims file in its entirety.  38 C.F.R. § 3.156(c).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current left and right knee disabilities are related to bilateral knee pain that he first experienced in service, beginning in February 1995 during a six-mile run.

The Veteran's service treatment records reveal that he complained of chronic pain in both knees on numerous occasions from February 1995 through August 1995.  He was consistently assessed with bilateral patellofemoral syndrome by service treatment providers during that timeframe, and the service treatment records indicate that medication and physical therapy failed to provide relief for his knee pain.

An August 1995 in-service Medical Board report noted the Veteran's difficulty with his bilateral knees since February 1995, when he had reported having anterior knee pain after doing a six-mile run.  The Medical Board expressed its agreement with the Veteran's diagnosis of moderate bilateral patellofemoral syndrome (retropatellar pain syndrome), and determined that he was unable to perform his duties in the Marine Corps.  The Veteran was honorably discharged in December 1995.

Less than three and a half years after his discharge from service, at a May 1999 VA joints examination, the Veteran reported that his knee pain began in service in 1995 on a day when he had to run five or seven miles on a pavement road.  He reported that he took the option of being discharged early after he continued to have knee discomfort in service.  The Veteran reported continued daily knee pain at the present time.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  The examiner noted that the Veteran's symptoms did date from the time of his military service.

At a May 2009 VA joints examination, the Veteran again reported that his knee pain began in service in 1995 after a physical fitness run.  He stated that as a result of that physical fitness run, he did not finish his obligated tour of duty and has had bilateral knee pain.  The Veteran reported current bilateral knee pain.  The examiner concluded that there was insufficient evidence to warrant a diagnosis of bilateral patellofemoral syndrome or its residuals.  As a result, the examiner opined that bilateral patellofemoral syndrome was not caused by or the result of the Veteran's military service.

VA treatment records dating since August 2009 reflect the Veteran's ongoing complaints of bilateral knee pain and swelling.

At his April 2010 RO hearing, the Veteran testified that his knee pain began in February 1995 while participating in a lengthy run of five or six miles, and that he was diagnosed with bilateral patellofemoral syndrome when he went to sick call the next morning.  He stated that medication and physical therapy over the next several months in service did not help.  The Veteran affirmed that his opportunities to seek private treatment in the years after his discharge from service were severely limited by not having any health insurance.  He testified that his bilateral knee pain had been persistent since 1995 (with no pain-free periods) and was gradually getting worse.  The Veteran's wife testified that the Veteran's physical activity was limited right from the time of his discharge from active duty due to his knee problems.

A May 2010 private treatment record noted that the Veteran was in the military approximately 15 years prior and developed a problem with his knees, which bothered him mostly with going up and down stairs, running, and other such activities.  The private physician indicated that the Veteran's current pain did seem to be anterior and seemed to be "patella femoral."

A September 2010 VA treatment record noted the Veteran's report that his bilateral knee pain has been ongoing since 1995 and is now getting worse.

A December 2010 VA physical therapy record noted a diagnosis of bilateral knee pain (patellar dysfunction) for the Veteran, along with an impairment/deficit of instability.

A February 2011 VA treatment record noted the Veteran's report that his bilateral knee pain has been going on for 16 years off and on when he was in the service but recently started getting worse.  The examining physician assessed him with chronic bilateral knee pain with clinical evidence of mild patello-femoral disease.

At his March 2011 Travel Board hearing, the Veteran testified that his knee pain began during a physical training exercise involving a five-mile run, most of which was on asphalt.  He described his current bilateral knee pain and VA physical therapy regimen.  The Veteran affirmed that he has had the same kind of knee pain and symptoms from the time of his military service until the present time.

The Veteran is competent to report his bilateral knee pain and can describe the symptoms of such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is no basis to question the credibility of the Veteran's statements.  His service treatment records clearly document that he first complained of knee pain in February 1995, was thereafter treated for his knees on multiple occasions in service, and was discharged as a result of his in-service diagnosis of bilateral patellofemoral syndrome.  He reported his continuing bilateral knee pain to a VA examiner in May 1999, not even three and a half years after his discharge from service, and the May 1999 examiner noted that the Veteran's knee symptoms did date from the time of his military service.  As recently as February 2011, VA treatment records reflect that he has been assessed with chronic bilateral knee pain with clinical evidence of mild patello-femoral disease.  Throughout the record, and most recently at his March 2011 Travel Board hearing, the Veteran has consistently reported that the same bilateral knee pain has been ongoing since service through the present time.

While there is a negative nexus opinion from a VA examiner, such opinion was based on the lack of sufficient evidence at the time of the May 2009 examination to render a diagnosis of bilateral patellofemoral syndrome or its residuals.  Since that time, clinical evidence of mild patello-femoral disease has been assessed.  Therefore, the May 2009 examiner's opinion is entitled to little probative weight.

The competent and credible evidence of record establishes that a left knee disability and a right knee disability first manifested while the Veteran was on active duty, and have persisted since that time.  There is no question that the Veteran experienced bilateral knee pain and disability in service, and there is no question he has a current left knee disability and a current right knee disability.  Accordingly, service connection for a left knee disability and for a right knee disability is warranted.



ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


